Citation Nr: 0806962	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-39 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service connected bilateral pes planus.

2.  Entitlement to an evaluation in excess of 10 percent for 
service connected left ankle Achilles tendonitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
service connected right ankle Achilles tendonitis, prior to 
January 21, 2005.

4.  Entitlement to an evaluation in excess of 10 percent for 
service connected right ankle Achilles tendonitis, from May 
1, 2005.

5.  Entitlement to an initial compensable evaluation for 
residual surgical scar of the right lower extremity.

6.  Entitlement to service connection for a right knee 
disability, to include as secondary to service connected 
bilateral Achilles tendonitis and bilateral pes planus.

7.  Entitlement to service connection for a left knee 
disability, to include as secondary to service connected 
bilateral Achilles tendonitis and bilateral pes planus.


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from October 1993 to October 1999.

This matter comes before the Board of Veterans' Appeals on 
appeal from July 2004 and June 2005 rating decisions by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The July 2004 decision denied 
increased evaluations for bilateral pes planus and left and 
right Achilles tendonitis disabilities, and denied service 
connection for left and right knee disabilities.  The veteran 
filed a notice of disagreement (NOD) with the decision in 
October 2004, and the RO issued a statement of the case (SOC) 
in January 2006.  The veteran perfected his appeal with the 
filing of a VA Form 9, Appeal to Board of Veterans' Appeals, 
in January 2006. 

The June 2005 decision granted service connection for a 
residual surgical scar of the right leg, rated 0 percent 
disabling.  The veteran filed an NOD with the assigned 
evaluation in July 2005, and an SOC was issued in November 
2005.  The veteran perfected his appeal by filing a Form 9 in 
December 2005.

The issues addressed below with regard to the assignment of 
increased schedular evaluations are considered for rating 
purposes only, and not for purposes of payment of 
compensation.  The Board notes that the assignment of 
increased evaluations for right and left foot disabilities 
may invoke the provisions of the Amputation Rule, which 
provides that the combined evaluation for an extremity may 
not exceed the evaluation assigned for amputation of that 
extremity at the corresponding level, were such an amputation 
to be performed.  38 C.F.R. § 4.68. This rule must be applied 
at the RO level when payment of monetary benefits based on 
the Board decision is implemented.

In an unappealed April 2005 rating decision, the RO granted 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 for a period of convalescence following surgery to 
repair a ruptured right ankle Achilles tendon.  The total 
evaluation was assigned for three months, from January 21, 
2005 and ending May 1, 2005.  Although this time period falls 
within the appellate period under consideration here, there 
is no higher evaluation available for that time.  The Board 
will therefore restrict its consideration to entitlement to 
an increased schedular evaluation outside of the convalescent 
period.

By way of a December 2005 correspondence, the veteran 
withdrew appeals for increased evaluations of left and right 
tarsi tunnel syndrome and an increased evaluation for chronic 
adjustment disorder.  

The issues of service connection for left and right knee 
disabilities, to include as secondary to bilateral pes planus 
and left and right ankle Achilles tendonitis, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Board notes that the veteran has 
indicated that he is an employee at the AMC.  All appropriate 
measures should be taken to ensure his privacy.


FINDINGS OF FACT

1.  The veteran's service connected bilateral pes planus is 
manifested by characteristic callosities of both feet, with 
pain accentuated on use and manipulation.

2.  VA received the veteran's claim for higher ratings for 
disability due to right and left Achilles tendonitis in 
February 2004.
   
3.  Objective medical evidence of record (including VA 
records as early as September 16, 2003) shows that the 
veteran's left ankle Achilles tendonitis is manifested by 
marked limitation of motion and impairment of function due to 
pain, weakness, lack of endurance, fatigability, and 
incoordination.

3.  Objective medical evidence of record (including VA 
records as early as September 16, 2003) shows that the 
veteran's right ankle Achilles tendonitis is manifested by 
marked limitation of motion and impairment of function due to 
pain, weakness, lack of endurance, fatigability, and 
incoordination through January 21, 2005, the beginning date 
of the veteran's temporary total evaluation for a period of 
convalescence following right ankle surgery. 

4.  From May 1, 2005, the end of the veteran's period of 
temporary total evaluation for convalescence, the veteran's 
right ankle Achilles tendonitis continues to be manifested by 
marked limitation of motion and impairment of function due to 
pain, weakness, lack of endurance, fatigability, and 
incoordination.

5.  Since May 1, 2005, the end of the veteran's period of 
temporary total evaluation for convalescence following right 
ankle surgery, the veteran's residual surgical scar of the 
right lower extremity is superficial, painful and tender at 
points, and is partially keloid.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an increased, 30 percent 
evaluation for bilateral pes planus are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2007).

2.  The criteria for a 20 percent evaluation for left ankle 
Achilles tendonitis are met since September 16, 2003.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2007); 38 C.F.R. 
§§ 3.102, 3.157, 3.159, 3.400, 4.1, 4.3, 4.71a, Diagnostic 
Code 5271 (2007).

3.  From September 16, 2003 to January 21, 2005, the criteria 
for a 20 percent evaluation for right ankle Achilles 
tendonitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2007); 38 C.F.R. §§ 3.102, 3.157, 3.159, 3.400, 4.1, 
4.3, 4.71a, Diagnostic Code 5271 (2007).

4.  Since May 1, 2005, the criteria for a 20 percent 
evaluation for right ankle Achilles tendonitis are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.71a, Diagnostic Code 5271 
(2007).

5.  Since May 1, 2005, the criteria for a 10 percent 
evaluation for a residual surgical scar of the right lower 
extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.118, 
Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The RO provided letters to the veteran describing what 
evidence and information was required to substantiate his 
claims in April 2004 and in June 2005, as well as stating the 
respective responsibilities of VA and the veteran in 
obtaining such. However, the Board need make no finding 
regarding the adequacy of notice to the veteran through this 
correspondence, as the veteran has repeatedly and clearly 
demonstrated his actual notice and knowledge of the 
provisions of the VCAA.  He is currently employed by VA as a 
rating specialist, and was previously employed as a veteran's 
service representative.  As part of his training for these 
positions, the veteran was familiarized with VA's duties to 
notify and assist, and he has repeatedly stated that he 
waives all VCAA notice based on his familiarity with VA laws 
and regulations.  See the February 2004 correspondence in the 
left flap of the claims file.  The Board finds no prejudice 
to the veteran in proceeding.

VA also has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and surgical and hospital reports from VA Medical 
Centers and associated clinics in Newington, West Haven, and 
Martinsburg, as well as service treatment records.  The 
veteran submitted copies of applications for handicap 
permits, opinions from VA doctors he obtained independently, 
and photographs of his scar.  The appellant was afforded VA 
medical examinations in May 2004 and April 2005.  
Significantly, neither the appellant nor his representative 
has identified any outstanding evidence that is necessary for 
a fair adjudication of the claim, nor does the record 
indicate that any such records exist.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Evaluation of Service Connected Disabilities

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown , 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Bilateral Pes Planus

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensable (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  
38 C.F.R. § 4.71a. 

The veteran's service connected bilateral pes planus is 
currently evaluated as 10 percent disabling.  As is explained 
below, the Board finds that an increased, 30 percent 
evaluation is warranted.

VA treatment records from May 2002 to April 2005 reveal 
continued complaints of pain due to flat feet.  Many of the 
complaints are related by doctors to service connected tarsi 
tunnel syndrome, but providers do note the presence of pes 
planus.  The veteran complained that worn down orthotics were 
aggravating his pain, and new inserts were obtained.  

During a May 2004 VA examination, the veteran reported 
constant pain in both feet and the big toes, especially with 
walking and climbing stairs.  Both feet are stiff in the 
morning, with weakness and a lack of coordination due to loss 
of balance.  This is not clearly related solely to pes 
planus.  Physical examination showed palpable pedal pulses 
and good color of the feet.  The arches were poorly 
developed.  Calluses were noted over both large toes and the 
fifth toes bilaterally.  The calluses were not ulcerated, but 
were painful with manipulation.  There was also pain of the 
tarsophalangeal joints with manipulation of the big toes.  
Bilateral pes planus was noted by x-ray and observation.  
There was no abnormal gait.

The veteran was again examined by VA in April 2005.  At that 
time he complained of continued bilateral foot pain, 
described as shooting pain down the sides of the feet into 
the toes.  There was callus formation over the heels 
bilaterally.  Tenderness was reported over the foot with 
palpation.  Pes planus with pronation was noted.

A higher, 30 percent evaluation for bilateral pes planus is 
warranted.  The veteran has consistently reported foot pain, 
and while it is at times difficult to distinguish the source 
of the pain, there are current physical findings 
demonstrating a worsening of the foot condition.  Pain is 
accentuated by manipulation on examination, and the veteran's 
subjective reports show increased pain with use.  Callus 
formation is shown on both feet.  Moreover, in April 2005, 
pronation was discussed by the examiner.  

In short, while not meeting all of the criteria for 
assignment of a 30 percent disability rating, the described 
manifestations of pes planus do reveal a disability picture 
that is a good deal worse than that for a 10 percent 
evaluation.  Resolving all doubt in favor of the veteran, an 
increased rating to 30 percent, and no higher, is warranted 
for bilateral pes planus.


Achilles Tendonitis of the Right and Left Ankles,
to Exclude the Period of Temporary Total Evaluation of the 
Right Ankle

Since 1999, the veteran has been in receipt of two 10 percent 
evaluations (one for each side) for his service-connected 
right and left ankle Achilles tendonitis.   Following right 
ankle surgery a temporary total rating was awarded from 
January 21, 2005 to the end of April 2005.   The veteran 
contends that higher ratings are warranted for his service-
connected right and left ankle Achilles tendonitis at all 
points other than the period during which the temporary total 
rating was in force.  The Board agrees.

As is discussed below, an increased (20 percent) evaluation 
for each the left and right ankle Achilles tendonitis is 
warranted from September 17, 2003, the earliest date on which 
the medical evidence demonstrates marked limitation of 
motion.

The veteran's left and right ankle tendon disabilities are 
evaluated based on limitation of motion of the ankle.  Normal 
ranges of motion of the ankle are dorsiflexion from 0 degrees 
to 20 degrees, and plantar flexion from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle.  Ankylosis of the ankle in planter flexion less than 
30 degrees is to be rated 20 percent disabling; ankylosis of 
the ankle in planter flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees, 
is to be rated 30 percent disabling; ankylosis of the ankle 
in planter flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity, is to be rated 
40 percent disabling.  38 C.F.R. § 4.71a.  Here, there is no 
evidence of ankylosis of the ankle or its functional 
equivalent.

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  
38 C.F.R. § 4.71a.

VA treatment records from May 2002 to September 2003 reveal 
complaints of bilateral ankle pain.  In November 2002, 
doctors noted that the range of motion of the ankle joints 
was within normal limits bilaterally.  Hyper mobility was 
also noted.  The veteran continued to complain of ankle pain.  
Records show that the right ankle was worse than the left, 
and in July 2003 a loss of stability and strength was 
reported on the right when climbing stairs.  Hypermobility in 
supination was noted bilaterally, as was decreased strength 
in dorsiflexion and plantar flexion.  In September 2003, the 
veteran was enrolled in physical therapy.  Range of motion 
testing performed on September 17, 2003 showed that range of 
motion on the left was normal in plantar flexion and 
eversion, but was reduced to 5 degrees in dorsiflexion and 
was hypermobile in inversion.  The right ankle was also 
normal in plantar flexion and eversion, and hypermobile in 
inversion.  Dorsiflexion was 0 degrees.  He was prescribed a 
course of stretching and ultrasound treatments.  At the end 
of treatment, right ankle dorsiflexion had been increased to 
5 degrees, but the left ankle motion remained unchanged.  
Pain was also unchanged.

The May 2004 VA examination did not address the limitation of 
motion of the ankles.  Decreased deep tendon reflexes at the 
Achilles tendons were noted bilaterally, as was pain and 
tenderness on manipulation of the tendons.  Gait was normal.

VA treatment records reveal that in September 2004, the 
veteran reported the acute onset of increased right Achilles 
tendon pain.  A rupture of the right Achilles tendon was 
eventually diagnosed, and surgery was performed to correct 
the rupture on January 21, 2005.

During an April 2005 VA examination, the veteran reported 
continued bilateral ankle pain.  He was still in recovery 
from right ankle surgery.  He wore braces on both ankles, and 
used a cane or crutches to ambulate.  Walking was limited.  
The veteran could not toe walk on the right or point the 
right foot.  A loss of coordination and gait disturbance were 
noted.  An abnormal wear pattern on the shoes was also 
observed.  Right ankle range of motion was to 5 degrees in 
dorsiflexion and plantar flexion.  There was pain on motion.  
On the left, dorsiflexion was to 8 degrees, while plantar 
flexion was to 10 degrees.  

VA treatment records from June 2005 reveal continued 
complaints of right ankle dysfunction, including an inability 
to toe walk on that side.  Pain was still present.  The 
examiner stated that the veteran's bilateral heel problems 
were exacerbated by working, specifically by the demands of 
his commute.

The Board finds that the medical evidence of record shows 
that limitation of motion in the ankles warrants assignment 
of an increased, 20 percent, evaluation for each the left and 
the right ankles from September 16, 2003.  The measured 
limitation of motion since that date, even without 
consideration of additional functional impairment due to 
pain, weakness, fatigability, lack of endurance, or 
incoordination, is significant.  Dorsiflexion is reduced on 
the left and right as of that date, to one quarter or less of 
the normal range.  The Board considers this limitation to be 
marked.  While plantar flexion is noted to be hypermobile, 
meaning greater than normal, bilaterally, this is also 
considered an abnormal finding.  This is the maximum 
schedular evaluation for limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Here, however, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Thus, since the veteran has been granted the maximum rating 
possible under Diagnostic Code 5271, the analysis required by 
DeLuca, supra, would not result in a higher schedular rating.

An evaluation in excess of 20 percent is not warranted in the 
absence of ankylosis of the joint.  Because the evidence 
clearly shows that movement of the ankle remains possible, 
even in light of pain, no higher evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

The assigned 20 percent evaluation is granted from September 
16, 2003, the earliest date on which VA treatment records 
establish entitlement.  VA treatment records may be 
considered as claims for increased evaluation.  38 C.F.R. 
§ 3.157(b)(1).  Because the veteran's formal claim for 
increased evaluation was received within one year of the 
factually ascertainable increase in disability, the 
retroactive award of increased compensation is warranted.  
38 C.F.R. § 3.400(o)(2).

As was noted above, the RO has assigned a period of temporary 
total evaluation for convalescence due to right ankle surgery 
from January 21, 2005 to May 1, 2005.  The Board finds that 
following the end of such temporary period, an increased 20 
percent evaluation remains warranted.  VA treatment records 
from June 2005 continue to show that after repair of the 
ruptured right Achilles tendon, the veteran continued to have 
pain and an inability to toe walk or stand.  This represents 
a marked impairment warranting continued assignment of a 20 
percent evaluation.




Right Ankle Scar

The RO has evaluated the veteran's residual surgical scar of 
the right ankle as noncompensable under Diagnostic Code 7802.  
This Diagnostic Code provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118.

Here, however, in light of the current evidence of record, 
the Board finds that Code 7804 is more properly applied.  
Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

The veteran underwent surgery to the right ankle in January 
2005 to repair the ruptured Achilles tendon.  While the 
veteran was healing from that surgery, a temporary total 
evaluation was assigned under 38 C.F.R. § 4.30; that period 
expired on May 1, 2005.  As of that date, the veteran is 
entitled to consideration of a separate evaluation for all 
residuals of his surgery, including the scar.

In April 2005, a VA examiner described the scar as 22 cm long 
by 2 cm wide.  It was elevated .25 cm along its length.  The 
examiner did not note whether the scar was tender and 
painful. 

The veteran submitted a photograph of the scar in April 2005, 
showing an approximately 9 inch scar running from the top of 
the heel to mid-calf.  The scar is red and the skin appears 
somewhat shiny, particularly over the last 3 inches at the 
bottom.

During a follow-up appointment in June 2005, a VA doctor 
noted that the scar was tender and painful on examination, 
mainly in the lower half of the scar.  There was also partial 
keloid formation.

The finding of pain and tenderness in the scar warrants 
assignment of a 10 percent evaluation under Code 7804, 
effective from the conclusion of the temporary total 
evaluation.

Consideration has been given to evaluating the scar under 
other Codes for rating disorders of the skin.  These include 
Codes 7801, 7802, 7803, and 7805.  The disability due to the 
surgical scar, however, does not meet the requirements for 
involved area for compensable evaluations under Codes 7801 or 
7802, and there is no finding of instability of the skin 
covering the scar as required under Code 7803.  Finally, the 
limitation of motion of the joint, considered in applying 
Code 7805, is already compensated in evaluating the right 
ankle Achilles tendonitis; there is no finding of limitation 
of motion due to the scar, and any rating for such would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14.


ORDER

An increased rating to 30 percent, and no higher, is 
warranted for bilateral pes planus, subject to the laws and 
regulations governing payment of VA benefits, to include the 
Amputation Rule.

Entitlement to a 20 percent evaluation for left ankle 
Achilles tendonitis is granted effective September 16, 2003, 
subject to the laws and regulations governing payment of VA 
benefits, to include the Amputation Rule.

Entitlement to a 20 percent evaluation for right ankle 
Achilles tendonitis is granted effective from September 16, 
2003 until January 21, 2005, subject to the laws and 
regulations governing payment of VA benefits, to include the 
Amputation Rule.

Entitlement to a 20 percent evaluation for right ankle 
Achilles tendonitis is granted effective May 1, 2005, subject 
to the laws and regulations governing payment of VA benefits, 
to include the Amputation Rule.

Entitlement to a 10 percent evaluation for residual surgical 
scar of the right lower extremity is granted effective May 1, 
2005, subject to the laws and regulations governing payment 
of VA benefits, to include the Amputation Rule.


REMAND

The veteran claims that his bilateral knee disabilities 
(currently diagnosed as chronic left and right knee sprains) 
are secondary to his service connected feet and ankle 
disabilities.  The issues of entitlement to service 
connection for left and right knee disabilities, to include 
as secondary to service connected bilateral pes planus, left 
and right ankle Achilles tendonitis, and left and right ankle 
tarsi tunnel syndrome, are remanded for clarification of the 
etiology of the currently diagnosed conditions.

A remand is necessary because the medical opinions of record 
are conflicting and because they may not properly address the 
current state of the veteran's knees.  

The conflict in opinions is stark.  During a May 2004 
examination, a VA examiner opined that the veteran's knee 
disability was unrelated to the service connected 
disabilities in light of the absence of an altered gait or 
discrepancies in leg length.  Medical evidence demonstrates 
the veteran's gait disturbance and leg length discrepancies 
began in approximately September 2004, when the veteran 
ruptured his right Achilles tendon.  On VA examination in 
April 2005, the examiner noted an altered gait and leg length 
discrepancy, and opined that the current knee sprains are at 
least as likely as not related to service connected 
disabilities.  

Finally, the Board notes that the most recent medical 
evidence of record, a June 2005 VA outpatient treatment 
record, indicated that the veteran continued to recover from 
his right ankle surgery.

A VA examination is required to resolve various conflicts in 
the record.  First, in light of the age of the evidence of 
record and indications that improvement in the veteran's 
condition is expected or possible, an opinion is required as 
to whether there is any current chronic disability of either 
knee.  The altered gait identified by the April 2005 examiner 
appears to have arisen only after surgery, and as of June 
2005, improvement was possible.  The altered gait and 
postural problems resulting in leg length discrepancies may 
have abated.

Second, an opinion is required as to whether any currently 
diagnosed knee disability is related to the reported right 
knee sprain noted in service treatment records in May 1996.

Finally, after review of the claims file and all available 
evidence of record, an opinion is required as to whether a 
currently diagnosed knee disability, if any, is related to 
service connected foot disabilities. 

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and court precedent 
(including Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) regarding VA 
policies and procedures with regard to 
assignment of effective dates and 
evaluations.).  The veteran should 
specifically be asked to identify all VA 
facilities at which he has been treated, 
in particular since June 2005.

2.  Obtain updated VA treatment records 
from VAMC Martinsburg and any other 
facility identified by the veteran or in 
VA records.

3.  Schedule the veteran for a VA joints 
examination.  The examiner must review the 
claims file in connection with the 
examination.  The examiner should be asked 
to state whether there is any current 
chronic disability of either the right or 
left knee.  

For any chronic disability diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such is related to some aspect of the 
veteran's period of service (such as the 
May 1996 right knee sprain documented in 
service) or to a service-connected 
disorder.  The examiner should provide all 
rationale, to include a discussion of 
evidence of chronic residuals of the May 
1996 injury.

4.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


